The sole question presented on this appeal is the liability vel non of the County in a tort action. The court below answered in the negative. His judgment is affirmed on authority of Keggin v. Hillsborough County, 71 So. 372, 71 Fla. 356; Hillsborough County v. Kensett, 144 So. 393, 107 Fla. 237; City of Tampa v. Easton, 198 So. 753, 145 Fla. 188; Ray v. Marion County, 71 F.2d 510; Blashfield Encyclopedia of Automobile Law and Practice, Permanent Edition, paragraph 2891.
The record shows that at the time the alleged tort was committed the County was performing a governmental function.
Affirmed.
  THOMAS, C. J., CHAPMAN and SEBRING, JJ., concur. *Page 518